Exhibit 99.1 **For Immediate Release** For more information, contact: Joseph W. Kiley III, President and Chief Executive Officer Rich Jacobson, Executive Vice President and Chief Financial Officer (425) 255-4400 First Financial Northwest, Inc. Reports Second Quarter Net Income of $2.4 Million or $0.17 per Diluted Share Renton, Washington – July 23, 2015 - First Financial Northwest, Inc. (the “Company”) (NASDAQ GS: FFNW), the holding company for First Savings Bank Northwest (the “Bank”), today reported net income for the quarter ended June 30, 2015, of $2.4 million, or $0.17 per diluted share, compared to net income of $2.2 million, or $0.16 per diluted share for the quarter ended March 31, 2015, and $2.4 million, or $0.16 per diluted share for the second quarter in 2014. An increasein the recapture of the provision for loan losses contributed significantly tonet income in the current quarter as compared to the quarter ended March 31, 2015, and the same quarter last year. Specifically, the Company recognized a $500,000 recapture of provision for loan losses in the quarter ended June 30, 2015, compared to recaptures of $100,000 in the quarters ended March 31, 2015, and June 30, 2014. The larger recapture of provision for loan losses in the quarter ended June 30, 2015, was primarily related to recoveries of amounts previously charged off totaling $595,000. “The improvement in the local real estate economy, and the related improvements in credit quality, provided us with additional recoveries during the quarter. In addition, we anticipate that the ongoing strengthening of the Pacific Northwest economy will provide us with opportunities on both the lending and deposit gathering sides of the business going forward,” stated Joseph W. Kiley III, President and Chief Executive Officer. “As noted in our earnings release last quarter, our employees are working diligently on our core data processor project, with the conversion scheduled to occur in August 2015. This change will significantly enhance our ability to utilize technological advancements and will provide us a better platform for growth along with an ability to offer more efficient banking services to our customers. I am very pleased with the progress made by our entire team of employees on this project and am truly thankful for their efforts to contribute to our success and provide an improved experience for our customers going forward,” concluded Kiley. 1 Highlights for the quarter ended June 30, 2015: · Share repurchases totaled 371,757 shares during the quarter under the current share repurchase plan, at an average price of $11.95 per share, leaving 1,120,643 shares available to be repurchased under the plan which runs through October 28, 2015. · The Company’s book value per share at June 30, 2015, increased to $12.20 from $12.10 at March 31, 2015, and $11.60 at June 30, 2014. · The Bank’s Tier 1 leverage and total risk-based capital ratios at June 30, 2015, were 11.7% and 18.5%, respectively, compared to 11.6% and 18.6% at March 31, 2015, and 18.9% and 29.3%, at June 30, 2014. The changes from the higher levels at June 30, 2014, are primarily a result of $70 million in dividends paid by the Bank to the Company in 2014. Based on management’s evaluation of the adequacy of the allowance for loan and lease losses ("ALLL"), there was a $500,000 recapture of provision for loan losses for the quarter ended June 30, 2015. The following items contributed to this recapture during the quarter: · The Bank received recoveries of amounts previously charged off totaling $595,000 contributing to the Company’s ALLL balances. · Delinquent loans (loans over 30 days past due) remained low at $3.6 million at June 30, 2015, compared to $3.6 million at March 31, 2015, and $2.6 million at June 30, 2014. · Nonperforming loans remained low at $2.4 million at June 30, 2015, compared to $2.7 million at March 31, 2015, and $2.3 million at June 30, 2014. · Nonperforming loans as a percentage of total loans remained low at 0.36% at June 30, 2015, compared to 0.39% at March 31, 2015, and 0.33 % at June 30, 2014. The ALLL represented 439% of nonperforming loans and 1.58% of net loans receivable at June 30, 2015, compared to 393% and 1.54%, respectively, at March 31, 2015, and 519% and 1.73% respectively at June 30, 2014. Nonperforming assets totaled $6.8 million at June 30, 2015, compared to $8.3 million at March 31, 2015, and $12.4 million at June 30, 2014. Recent sales of Other Real Estate Owned (“OREO”) contributed significantly to the decline in the Company’s nonperforming assets. 2 The following table presents a breakdown of our nonperforming assets: June 30, March 31, June 30, Three Month One Year Change Change (Dollars in thousands) Nonperforming loans: One-to-four family residential $ ) $ ) Multifamily - Commercial real estate ) ) Consumer 73 74 - (1
